DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I (FIG. 3, claim 1-20) in the reply filed on 10/21/21 is acknowledged.  The traversal is on the ground(s) that no reason was given.  This is not found persuasive because no reason was given; however, applicant elected Species I, which reads on Species I as stated by the applicant on page 7 of the response filed 10/21/21.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 910a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3 recites the limitation "the first die" and “second die” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	In view of the 112 rejection above, claim(s) 1 thru 3, and 5 thru 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. US 2021/0225824 A1.  Islam discloses (see, for example, FIG. 4) a semiconductor package PK3 comprising a substrate 300A, stacked structure 108SD/106, encapsulation material 110’, lid structure 306, and a coupler 303/304.
	Regarding claim 2, see, for example, FIG. 4 wherein Islam discloses a first die 108SD, and a second die 106.
	Regarding claims 3, and 14, see, for example, paragraph [0020] wherein Islam discloses the first die may be photonics die, and in paragraph [0021] disclose the second die may be an electronic die.  In FIG. 4, Islam discloses the coupler comprising an optical coupler 303 and an optical fiber 304 extending out of the lid structure 306.

	Regarding claims 6-7, 12-13, and 17-18, see, for example, FIG. 4 wherein Islam discloses the coupler having a fiber shape (i.e. cylinder shape) that extends outside the lid structure; such a fiber shape inherently forms side portions that are contiguous with a cover portion that still covers the stacked structure.  In FIG. 4, Islam discloses the opening 306X is on a cover portion of the lid structure 306 and extends toward a side portion the lid structure.
	Regarding claim 8, see, for example, FIG. 4 wherein Islam discloses a semiconductor package PK3 comprising a substrate 300A, stacked structure 108SD/114/300B, encapsulation material 110’, lid structure 306, coupler 303/304, and thermal interface material 106C/108C. 
	Regarding claim 9, see, for example, FIG. 4 wherein Islam discloses an electronic chip (i.e. system on chip) 106, and in paragraph [0019] discloses it having active components like transistors and then optionally also including passive components like resistors, capacitors, etc.  Also, in paragraph [0021], Islam discloses the electronic chip may be a central processing unit which includes controlling circuits for controlling the operation of other devices and/or drivers and amplifiers.
	Regarding claim 10, see, for example, see, for example, FIG. 4 wherein Islam discloses a semiconductor package PK3 comprising a substrate 300A, workpiece 110’, first die 108SD, second die 106, lid structure 306, and coupler 303/304.
Regarding claim 15, for example, FIG. 4 wherein Islam discloses an integrated optical communication system PK3 comprising a substrate 300A, photonics die 108SD, electronic 
Regarding claim 16, see, for example, FIG. 4 wherein Islam discloses a lid structure 306 wherein an opening 306X extends though the lid structure 306, and the portion of the coupler 304 extends out of the lid structure through the opening 306X.
Regarding claims 17-18, see, for example, FIG. 4 wherein Islam discloses a lid structure 306 wherein an opening 306X extends though the lid structure 306 wherein side portions from the opening extends around the edges (i.e. sides) of the lid structure.  The cover portion is near the center of the lid structure and is inherently connected to the side portions of the lid structure by virtue of the coupler 303/304 being cylindrical.
Regarding claim 19, see, for example, FIG. 4 wherein Islam discloses a thermal interface material 108C/106C.
Regarding claim 20, see, for example, FIG. 4 wherein Islam discloses an electronic chip (i.e. system on chip) 106, and in paragraph [0019] discloses it having active components like transistors and then optionally also including passive components like resistors, capacitors, etc.  Also, in paragraph [0021], Islam discloses the electronic chip may be a central processing unit which includes controlling circuits for controlling the operation of other devices and/or drivers and amplifiers.

Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
January 18, 2022